Citation Nr: 0430319	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-00 840	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran served on active duty from October 1963 to April 
1964, and from April 1965 to May 1965.  He also served in the 
National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The case was previously before the Board in February 2004, 
when it was remanded for additional development.  The 
requested development having been accomplished, the case is 
again before the Board for appellate adjudication.


FINDINGS OF FACT

Medical evidence and the veteran's own statements clearly and 
unmistakably establish that he was suffered from bilateral 
hearing loss prior to entry on active duty, and medical 
evidence establishes that this pre-existing bilateral hearing 
loss underwent no increase in severity during military 
service.


CONCLUSION OF LAW

The veteran's hearing loss clearly and unmistakably pre-
existed service and was not aggravated by military service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5103A, 
5103(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision dated in August 2002; the statement of the case 
dated in December 2002; the supplemental statement of the 
case dated in September 2004; the Board remand dated in 
February 2004; and the letter dated in February 2004.  These 
documents included a summary of the evidence in the case; 
citation to pertinent laws and regulations; and a discussion 
of how they affect the decision.  The RO clearly explained 
why the evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The February 2004 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the available medical evidence is sufficient for 
an adequate determination.  Further, the veteran has not 
identified any outstanding medical records.  VA has obtained 
a medical opinion with respect to the etiological question at 
issue here.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA as to the issues 
addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran was not given prior to the first agency or 
original jurisdiction (AOJ or RO) adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The issues on appeal were re-
adjudicated and a supplemental statements of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

Factual Background.  The veteran's National Guard enlistment 
examination, dated in September 1963, reflects that his 
hearing was found to be normal on whispered and spoken voice 
testing.  However, the veteran's November 1963 "Induction 
Audiogram" reveals pure tone air conduction threshold 
levels, in decibels, as follows:



HERTZ



500
1000
2000
3000
RIGHT
25
15
5
65
LEFT
25
10
10
65

The veteran was given an "H3" profile.  Subsequent service 
medical records, dated from November 1963 to January 1964, 
are negative for complaints of ear injury or hearing loss.  
When he was examined for discharge in March 1964, the veteran 
reported a history of ear trouble and running ears.  
Audiometric testing results were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
10

30
LEFT
10
10
15

35

The veteran's second period of active duty, which lasted 
approximately one month, began in April 1965.  A May 1965 
Medical Evaluation Board Physical Examination indicates that 
the veteran had been admitted to the Fort Jackson Army 
Hospital ten days earlier.  He was first seen on consultation 
from the Medical Examining Section because of an abnormal 
audiogram on physical examination prior to returning to 
active duty.  The veteran stated that he had had difficulty 
with hearing all of his life, and that it had continued to 
worsen.  Following his first period of active duty, the 
veteran indicated that he had worked at a noisy box factory 
in the spring of 1965.  Audiograms revealed a rather severe 
bilateral sensory neural hearing loss.  The examiner 
indicated that the veteran's hearing loss began in childhood 
and continued to increase in severity.  As a result, the 
veteran was discharged due to physical disability which 
existed prior to service (EPTS).

The veteran contends that his hearing loss is related to 
acoustic trauma suffered during active duty.  He asserts that 
he had no treatment for hearing loss until after he was 
exposed to the acoustic trauma of tank firing in 1964.  A lay 
witness is competent to provide evidence that he was exposed 
to such a loud noise during service.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Thus, in February 2004, the Board 
requested a VA etiology opinion for the purpose of addressing 
whether in-service noise exposure caused or aggravated his 
hearing loss.

In May 2004, the veteran was afforded a VA audiological 
examination.  At that time, he reported that he had trouble 
understanding speech, even when it was quiet.  A record of 
history of in-service noise exposure was noted.  The veteran 
stated that he was a gunner in an armored division.  He 
specifically stated that while on the firing range, guns went 
off unexpectedly, and that, ever since, he had had trouble 
hearing out of his left ear.  He also reported that prior to 
entering the service, he worked around farm equipment.  
Following service, he worked in a factory and with loud power 
tools, such as chain saws.  

Objectively, testing results indicated a mild to profound 
sensorineural hearing loss in the right ear, and moderate to 
profound sensorineural hearing loss in the left ear.  In 
addressing the questions posed in the Board's remand, the 
examiner wrote:

The [veteran] was seen in September 
of 1963 and a whisper test was 
conducted and determined that it was 
within normal limits.  However, it 
is a well-known fact that a whisper 
test will not test for high-
frequency hearing loss . . . a month 
after he entered the service, a test 
was done and he was found [to have] 
a moderately severe hearing loss at 
3000 Hz.  Another test conducted in 
March of 1964 showed some mild 
hearing loss of 4000 Hz.. . . There 
is no mention at all of the test 
conducted in May of 1965, which is 
one month after he left the service 
where he began to show a moderately 
to severe hearing loss in the left 
ear and a severe to profound 4000 
Hz. to the right ear.  In terms of 
overall statement, it is obvious 
that [the veteran] had some history 
of noise exposure before, during, 
and after the service.  However, 
there is no clear record as to 
before he entered the service what 
his [hearing condition was] . . . it 
is conceivable that the tank action 
and the explosion of the . . . 
weapon could have aggravated a pre-
existing hearing loss. . . . but 
however, I must add to that there is 
no test [in] his record . . . 
providing . . . evidence that his 
hearing has been damaged to some 
extent while he was in the service. 
. . . So, it is my opinion that, 
although conceivable that the 
[veteran] has had a preexisting 
degree of hearing loss while in the 
service, the acoustic trauma that he 
experienced in the service since 
then seems to have aggravated the 
hearing loss.  The [veteran] 
continued with noise exposure after 
he left the service, so it is hard 
to determine the severity of the 
degree of hearing loss from whether 
it was in the service or out of 
service.

In an August 2004 addendum, the VA examiner clarified his 
opinion.  He stated that the results of the veteran's 
September 1963 testing indicated that he was "inducted into 
the military with a pre-existing hearing loss."  The results 
of his March 1964 hearing test, following his six months of 
active service, actually reflected that his hearing had 
improved during that time.  In April 1965, when the veteran 
applied to return to active duty, he was not qualified for 
retention.  Additionally, the examiner wrote:

[The veteran] has reported that his 
civilian jobs have been those of a 
laborer in a box factory and in 
situations where he used power tools 
such as chain-saws.  The most likely 
etiology for [the veteran's] hearing 
loss is noise exposure suffered a) 
prior to his induction into the 
military in 1963, and b) during his 
non-active duty time from March of 
1964 to April of 1965.  It is likely 
that [the veteran's] civilian 
occupations are responsible for his 
hearing loss, not his military 
service.

Legal Criteria and Analysis.  Under the relevant regulations, 
service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Next, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and an organic disease of the nervous system becomes 
manifest to a degree of 10 percent within one year of the 
date of termination of service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, inasmuch as this case involves the matter of 
aggravation, the Board notes that there has been a change in 
the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  
Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as §  3.304(b) states that 
the presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) is invalid and should not be followed.  Regarding 
the provisions of 38 C.F.R. § 3.306(b), providing that 
aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  However, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).

Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation, an opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995).  Further, such medical 
questions must be addressed by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Presumption of Soundness.  As an initial matter, the Board 
finds that no pre-service medical records are available.  The 
veteran's National Guard enlistment examination, dated in 
September 1963, reflects that his hearing was found to be 
normal on whispered and spoken voice testing.  However, an 
"Induction Audiogram" in November 1963 revealed elevated 
threshold levels for both ears at 500 and 3000 Hertz.  The 
veteran's November 1963 induction audiogram resulted in an 
"H3" profile.  However, since the September 1963 
examination did not note hearing loss and since the veteran 
entered service in October 1963, the Board finds that he is 
entitled to the presumption of soundness when he began his 
first period of active service.  Nonetheless, even finding 
that the presumption of soundness attached at the time of 
induction, the Board finds, by clear and unmistakable 
evidence, that the veteran suffered from a pre-existing 
bilateral hearing disorder prior to his entry into military 
service.

The Board is satisfied that medical-judgment evidence and the 
veteran's own statements provide clear and unmistakable 
evidence that he suffered from a pre-service hearing loss, 
which was diagnosed in May 1965, at the time of a Medical 
Evaluation Board Physical Examination.  First, the Board 
places significant probative value on the examiner's report 
that this hearing loss existed prior to service, and began in 
childhood, as well as the veteran's report that he had had 
hearing difficulty all of his life.  Further, the May 2004 VA 
examiner opined that the veteran most likely suffered hearing 
loss prior to entry on active duty, and during his non-active 
duty period from March 1964 to April 1965.  The Board notes 
that the Veterans Claims Court has held that post-service 
medical judgment alone may be used to rebut the presumption 
of soundness as long as the evidence is clear and 
unmistakable.  See Jordan v. Principi, 16 Vet. App. 335 
(2002), withdrawn, 2002 WL 31445159 (Vet. App. Nov. 1, 2002); 
but see Jordan v. Principi, 17 Vet. App. 261, 280 (2003) 
(medical judgment may play a conclusive role in making 
presumption of soundness determination).  In this case, the 
Board is satisfied by the overwhelming medical evidence, that 
the veteran had bilateral hearing loss prior to his period of 
military service.

Moreover, no competent professional has rebutted the VA 
examiner's medical determination as to the cause of the 
veteran's bilateral hearing loss.  As such, after weighing 
the evidence, the Board finds that there is clear and 
unmistakable evidence that the veteran suffered from 
bilateral hearing loss prior to his entrance onto active duty 
and the presumption of soundness is overcome.  

Having found that the veteran's bilateral hearing loss pre-
existed military service by clear and unmistakable evidence, 
the Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by service when there is 
an increase in the disability during service, unless there is 
a specific finding that the increase is due to the natural 
progression of the disease.  As noted at the outset, however, 
intermittent flare-ups of a pre-existing disorder are 
insufficient to be considered an aggravation.  

Therefore, the threshold questions are: 1) was there an 
increase in the veteran's pre-existing bilateral hearing loss 
when he served on military duty, and 2) if an increase is 
shown, was it due to the natural progression of the disease.  
Based on the evidence below, the Board finds that the 
veteran's disorder did not undergo an increase during 
military service.

Increase in Disability During Service.  Significantly, in 
order to support a claim based on aggravation, the veteran's 
pre-existing condition must be aggravated during active duty.  
The issue is not whether his condition became worse or is 
currently worse than it was during military service.  To that 
end, the clear and unmistakable medical evidence indicates 
that the veteran's disorder was not, in fact, aggravated 
during military service.  In this regard, the Board notes 
that August 2004 VA opinion indicates that the "most 
likely" etiology of the veteran's hearing loss are the 
periods prior to his first period of service and during the 
non-service period prior to his second period of active duty, 
when he worked in civilian occupations that involved acoustic 
trauma.  With respect to the veteran's first period of active 
service, the VA examiner concluded that the veteran's hearing 
had actually improved.

In sum, based on review of all the evidence of record, the 
Board has concluded that service connection has not been 
established for either incurrence or aggravation of bilateral 
hearing loss during service.


ORDER

Service connection for hearing loss is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



